PER CURIAM.
Jean Deroses appeals his convictions for armed burglary with an assault or battery, armed kidnapping, two counts of sexual battery and armed robbery. We find no merit to his appeal as concerns his convictions for these crimes.
Deroses further argues that the trial court should not have imposed a three-year minimum mandatory sentence in counts 3 and 4 because there was no evidence that he was in actual, physical possession of a firearm when the sexual battery was committed. The state concedes that this was error. Accordingly, we remand this case to the trial court with directions to strike the three-year minimum mandatory from counts 3 and 4 of the sentencing order.
Affirmed in part; reversed in part and remanded with instructions.